Citation Nr: 0700855	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.   Entitlement to service connection for disease of the 
lumbar spine with radiculitis of the lower extremities 
(claimed as numbness of the right leg).

3.   Entitlement to service connection for insomnia.

4.   Entitlement to a rating in excess of 10 percent for 
residuals fracture, second metacarpal bone, right hand.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral ankle condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1979 to May 
1986, and from February 2003 to February 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a June 2004 rating decision, the RO, in pertinent part, 
denied service connection for hypertension and for insomnia 
and denied ratings in excess of 10 percent, each, for  
residuals fracture, second metacarpal bone, right hand and 
for bilateral ankle condition.  The veteran perfected an 
appeal as to these issues in March 2005.

By a November 2004 rating decision, the RO denied service 
connection for disease of the lumbar spine with radiculitis 
of the lower extremities (claimed as numbness of the right 
leg).  The veteran perfected an appeal as to this issue in 
June 2005.  

In September 2005, the veteran submitted directly to the 
Board a January 2005 MRI report pertaining to his right ankle 
without a waiver of initial RO consideration.  However, this 
MRI report was previously discussed in a January 2005 VA 
joints examination report which was considered by the RO at 
the time of a March 2005 statement of the case.  Thus, the 
Board finds that this evidence is duplicative of that 
previously of record.  




FINDINGS OF FACT

1.  Hypertension was not manifested during service or to a 
compensable degree within one year of separation from 
service, and there is no competent medical evidence  to even 
suggest that the veteran currently has hypertension that is 
medically related to his active military service.   

2.  There is competent medical evidence of record that shows 
that the veteran's disease of the lumbar spine with 
radiculitis of the lower extremities (claimed as numbness of 
the right leg) is not related to any symptomatology noted 
during service.

3.  There is no competent evidence of record showing that the 
veteran has been currently diagnosed with insomnia.

4.  The objective evidence of record is negative for 
ankylosis or limitation of motion of any other digit that 
could entitle the veteran to a higher rating for his 
residuals fracture, second metacarpal bone, right hand 
disability.

5.  Currently, the veteran's bilateral ankle condition is 
manifested by complaints of pain with no objective evidence 
of any limitation of motion of either ankle.
 

CONCLUSION OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  A low back disorder was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The criteria for service connection for insomnia are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107, 5107A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for a rating in excess of 10 percent for 
residuals fracture, second metacarpal bone, right hand have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2006).

5.  The criteria for a rating in excess of 10 percent for 
bilateral ankle condition have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in March 2004 (pertaining to the claims for 
service connection for insomnia and for increased ratings for 
a right hand disability and a bilateral ankle condition) and 
in April 2005 (pertaining to the claims for service 
connection for hypertension and a low back condition) which 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records. 
VA informed the veteran what he needed to substantiate his 
claims on appeal.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to each claim on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the March 2004 letter (pertaining to the claims for 
service connection for insomnia and increased ratings for the 
service-connected right hand disability and bilateral ankle 
condition) was sent to the veteran prior to the issuance of 
the June 2004 rating decision.  However, he was not provided 
a VCAA letter specifically addressing his claim for service-
connected for hypertension and for a low back disability 
until April 2005, subsequent to the November 2004 rating 
decision.  However, the Board finds that, under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claim." Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Further, the veteran has 
been provided with several opportunities to submit evidence 
and argument in support of his claims for service connection.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
these two claims for service connection is harmless error in 
this case.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran. The veteran's service medical records and post-
service VA medical records have been associated with the 
claims file.  The RO also arranged for the veteran to undergo 
VA examinations in April 2004, May 2004, October 2004, and 
January 2005, the reports of which are of record. 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing records pertinent to any claim on appeal 
that needs to be obtained. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and his claims 
for increased ratings.  However the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
each of the disabilities on appeal.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for each of the claims on appeal is not warranted.  
Furthermore, as noted below, the Board has also denied the 
veteran's claims for increased ratings.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

II.  Service Connection

Service connection may be established for disability  
resulting from an injury suffered or disease contracted in  
the line of duty, or from aggravation of a pre-existing  
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110,  
1131; 38 C.F.R. § 3.303.  Service connection may be granted  
for a disability diagnosed after discharge, when all the  
evidence, including that pertinent to service, establishes  
that the disability is due to disease or injury that was  
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).   
Service connection requires findings as to the existence of a  
current disability and of a connection between the veteran's  
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).


A.  Hypertension

In addition to the above, service connection may be presumed, 
for certain chronic diseases, to include cardiovascular 
disability, such as hypertension, which are manifested to a 
compensable degree (10 percent for cardiovascular disability) 
within a prescribed period after discharge from service (one 
year for cardiovascular), even though there is no evidence of 
such disease during the period of service.  This presumption 
is  rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307 and 3.309 (2006).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension the blood pressure readings must be 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 
C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2006).

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hypertension.

Service medical records reflect that on separation 
examination in April 1986 the veteran's blood pressure was 
110/76.  

An October 2001 cardiovascular screening conducted during the 
veteran's service with the Army National Guard reflects that 
his blood pressure was 110/80.  

A June 2002 VA outpatient record reflects that the veteran's 
blood pressure was 128/83.

The veteran's service medical records show that in October 
2003 while being seen for complaints of abdominal pain, his 
blood pressure was 106/67.   Thus, the veteran did not, 
therefore, have diastolic blood pressure that was 
predominantly 90 mm. or greater while in service.

A February 2004 VA outpatient record reflects that the 
veteran's blood pressure was 126/76.  

In April 2004, the veteran was afforded a VA general medical 
examination where he complained of developing shortness of 
breath and dyspnea every morning with tachycardia after his 
last period of active service in February 2004.  On physical 
examination, his heart rate was 50 beats per minute with 
normal pulses and peripheral circulation.  His blood pressure 
was 150/90, second lecture 150/90, and third lecture 155/95.  
He was noted to weigh 215 pounds and was six feet, one inch 
in height.  The examiner diagnosed arterial hypertension, de 
novo.  Although the veteran was diagnosed with hypertension 
at one point within 1 year after discharge from service, such 
hypertension did not become manifest to a degree of 10 
percent or more within a year of the veteran's separation 
from service.  Hence, consideration of the presumptive 
provisions applicable to chronic diseases does not, 
therefore, support a grant of service connection.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).

An October 2004 VA outpatient record reflects that the 
veteran's blood pressure was 137/65.  

An April 2005 VA outpatient record reveals a computerized 
list of the veteran's problems which include osteoarthritis, 
disc disease and hypertriglyceridemia, but was negative for 
hypertension.  The veteran's blood pressure was "126"/81.  

In light of the most recent medical evidence, it appears that 
the veteran does not currently have hypertension, nor is he 
taking medication for such disease.  In this regard, the 
April 2005 VA records fail to include hypertension as one of 
the veteran's current medical problems.  In other words, 
other than the February 2004 assessment, there is no post-
service diagnosis of hypertension, and neither the veteran 
nor his representative has alluded to the existence of any 
such medical evidence.   

However, given the April 2004 diagnosis of arterial 
hypertension, de novo, even  assuming, for the sake of 
argument that the veteran does, in fact, currently suffer 
from hypertension, there is no competent evidence that 
suggests a medical relationship between any such current 
disability and service.  Neither hypertension nor any 
evidence of elevated blood pressure was present in service, 
and there is no evidence of hypertension  to a compensable 
degree within one year post-service.  There also is no 
medical opinion establishing that the veteran currently has 
hypertension that is medically related to service and neither 
the veteran nor his representative has alluded to the 
existence of any such medical evidence.

B.  Disease of the lumbar spine with radiculitis of the lower 
extremities (claimed as numbness of the right leg).

Service medical records from July 1979 to May 1986 are 
negative for complaints, findings or diagnosis of any low 
back conditions.  

While the veteran was not on active duty service, he had a 
July 2000 CT scan of the lumbar spine which showed bilateral 
L5 spondylolysis; L4-L5 diffuse posterior bulging disc and 
left L5-S1 bulging disc seen abut the ventral aspect of the 
proximal S1 nerve root.   November 2000 x-rays and CT scans 
of the lumbar spine revealed a preexisting congenital low 
back condition bilateral L5 spondylolysis with minimal 
spondylolisthesis causing discogenic disease.   

On deployment examination of January 2004, the veteran 
complained of low back pain.  A November 2004 post deployment 
health assessment reflects that the veteran indicated that he 
had back pain during his deployment, but not at the present 
time.  On examination, the doctor noted that the veteran had 
low back pain radiating to the right lower extremity (at that 
time he had a radicular process).  

An October 2004 VA spine examination report reflects that the 
examiner reviewed the veteran's claims file carefully.  He 
noted prior medical findings pertaining to the veteran's low 
back.  He opined that the veteran's currently diagnosed 
degenerative disc disease of the lumbar spine with 
radiculitis of the lower extremities is not caused by or the 
result of his complaints of back pain in service.   

As noted above, medical records prior to the veteran's 
February 2003 period of active service reflect that the 
veteran was diagnosed with a preexisting congenital low back 
condition bilateral L5 spondylolysis with minimal 
spondylolisthesis causing discogenic disease.  The Board 
notes that congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2006); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein; see also 
VAOPGCPREC 82- 90.  The VA General Counsel has further noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Id.  However, in this case, as to a superimposed 
back disorder, such is not shown by the competent medical 
evidence.  

Additionally, aside from two notations that the veteran's 
complained of low back pain, the remainder of his service 
medical records are negative for any complaints, treatment, 
or diagnosis of a back disorder.  Thus, there is no evidence 
showing that the veteran's pre-existing back disability 
underwent an increase in severity during service.  

Most significantly, the October 2004 VA examiner opined that 
the veteran's currently diagnosed degenerative disc disease 
of the lumbar spine with radiculitis of the lower extremities 
is not caused by or the result of his complaints of back pain 
in service.   In summary, what the record shows is that 
during service the veteran had a flare-up of symptoms of a 
pre-existing back condition, that there was no aggravation of 
the pre-existing back disability; that there was no pathology 
superimposed on the pre-existing back condition during 
service; and that there is no relation between the veteran's 
current back disability and his active duty service.  

C.  Insomnia

Although the veteran claims to currently have insomnia as a 
result of service, the Board observes that he is not 
diagnosed with insomnia or any sleep disorder.

Service medical records, to include a January 2004 post-
deployment medical assessment, are entirely negative for 
complaints or findings of insomnia.

On VA general medical examination in April 2004, it was noted 
that the veteran complained of insomnia after active service.  
No clinical findings or diagnosis related to insomnia were 
provided.  

An April 2005 computerized VA list of the veteran's health 
problems is negative for insomnia.  

In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, v. West, 
12 Vet. App. 247, 253 (1999).  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability.  See March 2004 VCAA 
letter.  He has not submitted any evidence of a current 
diagnosis of insomnia which is related to service.  Hence, 
this claim must be denied.

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that a disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements. The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A.  Rating in excess of 10 percent for residuals fracture, 
second metacarpal bone, right hand

Historically, the RO assigned a 10 percent disability rating 
for the veteran's right hand disability, under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227 effective 
from July 1991.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Rating Schedule, but are rated by analogy to 
similar disabilities under the Rating Schedule. See 38 C.F.R. 
§§ 4.20, 4.27.  In the June 2004 rating decision on appeal, 
the RO continued the 10 percent rating under Diagnostic Codes 
5299-5229, under which 10 percent is the only possible 
rating.  

Under Diagnostic Code 5229, which governs limitation of 
motion of the long finger, a 10 percent evaluation is 
warranted for gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5229 (2006).  Diagnostic code 5229 
contains a note that require consideration of whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.

The most recent examination of the veteran's right hand in 
May 2004 revealed there was no pain on active range of motion 
of the right hand.  There was no evidence of pain, fatigue, 
weakness, or lack of endurance during repetitive use.  In 
addition, there was no evidence of muscle atrophy, painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat or guarding of movement.  There was no evidence 
of ankylosis of the right hand.  There was no evidence of 
inflammatory arthritis.  An X-ray of the right hand revealed 
an impression of third metacarpal head subchondral cysts and 
no other abnormalities.  The diagnosis was right hand 
fracture second metatarsal bone, residual.  

In this case, there is no evidence that the veteran's right 
second metacarpal bone is so painful or non-functional that 
it should be equated to amputation, nor is there evidence 
that the right second metacarpal bone disability causes 
impairment of the other fingers or of the hand.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the right second metacarpal 
bone, the DeLuca provisions do not apply.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Accordingly, in light of the above, the Board finds that the 
overall disability picture  reflects that a rating higher 
than 10 percent for residuals fracture, second metacarpal 
bone, right hand, is not warranted. 

B.  Rating in excess of 10 percent for bilateral ankle 
condition

Historically, the RO assigned a 10 percent disability rating 
for a bilateral ankle condition, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5003 effective from July 
1991.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under the provisions of Diagnostic Code 5271 for ankle 
limitation of motion, a 10 percent evaluation is warranted 
for moderate limitation of motion and a maximal 20 percent 
evaluation is warranted for marked limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2006).

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

A May 2004 VA joints examination reflects that the veteran 
denied ankle pain.  He referred to crepitance for the right 
ankle joint. He stated that he took anti-inflammatory 
medication with partial relief of symptoms.  The veteran 
denied any history of flare-ups pertaining to the right 
ankle.  On physical examination of the right ankle joint 
there was no evidence of painful motion, edema, effusion, 
instability, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  There was evidence of right ankle 
dorsiflexor weakness of 4/5 in a muscle grading system.  
There was also evidence of decreased sensation in the right 
S1 dermatomes to soft touch and pinprick compared with the 
left side.  Right ankle plantar flexion active and passive 
range of motion from 0 degree to 20 degrees.  There was no 
ankylosis of the right ankle joint. The diagnosis was ankle 
condition not specified by adjudication center. 

A January 2005 VA joints examination reflects that the 
veteran complained of bilateral ankle pain, mostly in his 
right side.  The veteran stated  that the pain was 
accompanied by stiffness, fatigability and lack of endurance 
for ambulation.  He also stated that his pain was of a 
severity of 7/10.  He claimed to have period of flare-ups on 
a weekly basis.  Pain in both ankles is precipitated by 
prolonged ambulation, driving, cloudy or rainy days and was 
alleviated upon taking acetaminophen and hot showers.  It was 
noted that there has been no additional limitation of motion 
during flare-ups.  On physical examination, both ankles 
showed a dorsiflexion from 0 to 20 degrees, painful in the 
last 10 degrees (right side).  Both ankles showed a plantar 
flexion from 0 to 45 degrees, painful in the last 20 degrees 
(bilaterally).  There was not any varus or valgus angulation 
of the os calcis.  Anterior and posterior drawer test are 
negative, bilaterally.  There was no swelling observed in 
either ankle.  The examiner reported that there was no edema, 
no effusion, no redness or heat observed and no callosities, 
breakdown or unusual shoe wear pattern.  No ankylosis was 
present and no leg discrepancy.  No constitutional signs of 
inflammatory arthritis.  When the veteran was asked to stand 
in heels and toes, this elicited pain in both ankles, mainly 
in the right side.  X-rays revealed no abnormalities and no 
arthritic changes and an MRI study was normal.  The diagnosis 
was bilateral ankle pain.  The examiner commented that the 
veteran actually had an unremarkable physical examination and 
unremarkable radiological findings.  He opined that the 
veteran's claims file does not show any evidence of any 
trauma, diagnosis or conditions (neither in the first or 
second period) regarding the veteran's ankles.  Physical 
examination then and now is unremarkable as to any 
abnormalities on his ankles.  

Reviewing all of the evidence of record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for bilateral ankle condition 
under Diagnostic Codes 5003, 5271, 5270,  and 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  The January 2005 VA examiner reported 
that the veteran can dorsiflex to 20 degrees both ankles, 
painful in the last 10 degrees (right side) and both ankles 
could plantar flex to 45 degrees, painful in the last 20 
degrees (bilaterally).  According to 38 C.F.R. § 4.71, Plate 
II, normal ankle dorsiflexion is to 20 degrees and normal 
ankle plantar flexion is to 45 degrees.  In reaching this 
conclusion, the Board acknowledges the veteran's complaints 
of pain with motion; however, there is no objective evidence 
of any limitation of motion of either ankle.  In fact, other 
than a diagnosis of bilateral ankle pain, the examiner opined 
that the veteran had an unremarkable physical and 
radiological examination.  

Given the foregoing, a higher disability rating for bilateral 
ankle condition is not warranted.  In order for the veteran 
to be entitled to more than the current 10 percent, he would 
need to demonstrate moderate limitation of motion of the 
right and the left ankle.  Although the veteran has reported 
ankle pain, fatigability, and lack of endurance, he has 
consistently demonstrated normal range of motion (ROM) 
without limitations during clinical settings.  The Board 
notes that Diagnostic Codes 5270 does not apply because there 
is no evidence of ankylosis of either ankle.

The Board has also considered the overall disability picture 
regarding functional impairment attributable to pain as 
outlined in 38 C.F.R. §§ 4.40 and 4.5.  See also, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the veteran has 
reported  ankle pain ,fatigability, and lack of endurance, 
his ROM was reported as normal, and there were no reports of 
weakness, fatigue, or functional loss during clinical 
settings.  Thus, the Board finds the 10 percent rating more 
than adequately compensates any potential functional loss due 
to pain on use or during potential flare-ups, or due to 
weakness, fatigability, or lack of endurance.

Since the veteran does not have any arthritis demonstrated by 
x-ray findings, and no marked limitation of motion of the 
ankles, the Board concludes that the preponderance of the 
evidence reflects that a rating in excess of 10 percent for a 
bilateral ankle condition is not warranted, and the claim is 
denied.

IV. Conclusion

In addition to the medical evidence addressed above, the 
Board has considered the assertions advanced by the veteran 
in connection with each claim on appeal. However, as 
indicated above, each claim turns on a medical matter.  As 
the veteran is a layman not shown to possess appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App.183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

For all the foregoing reasons, each claim on appeal must be 
denied. In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).



ORDER

Service connection for arterial hypertension is denied.

Service connection for disease of the lumbar spine with 
radiculitis of the lower extremities (claimed as numbness of 
the right leg) is denied.

Service connection for insomnia is denied.

A rating in excess of 10 percent for residuals fracture, 
second metacarpal bone, right hand, is denied.

A rating in excess of 10 percent for bilateral ankle 
condition is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


